In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-08-00105-CR
        ______________________________


         DEXTER ALEXANDER, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 7th Judicial District Court
                Smith County, Texas
           Trial Court No. 007-0549-05




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION

       Dexter Alexander appeals from his conviction of the third-degree felony offense of

possession of cocaine.1 Alexander pled "true" to the enhancement paragraphs of the indictment. The

court sentenced Alexander to thirty-five years' imprisonment. Alexander was represented by

different, appointed, counsel at trial and on appeal. Alexander's attorney has filed a brief in which

he concludes that the appeal is frivolous and without merit, after a review of the record and the

related law.

       Counsel states that he has studied the record and finds no error preserved for appeal that

could be successfully argued. The brief contains a professional evaluation of the record. This meets

the requirements of Anders v. California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503

(Tex. Crim. App. 1991); and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

       Counsel mailed a copy of the brief to Alexander on October 6, 2008, informing Alexander

of his right to examine the entire appellate record and to file a pro se response. Counsel

simultaneously filed a motion with this Court seeking to withdraw as counsel in this appeal.

Alexander filed his pro se response December 12, 2008.




       1
       The conviction having been in Smith County, this case was originally appealed to the
Twelfth Court of Appeals and was then transferred to this Court by the Texas Supreme Court
pursuant to its docket equalization efforts. See TEX . GOV 'T CODE ANN . § 73.001 (Vernon 2005).

                                                 2
       We have determined that this appeal is wholly frivolous. We have independently reviewed

the clerk's record and the reporter's record, and we agree that no arguable issues support an appeal.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

       We affirm the trial court's judgment.2




                                                Bailey C. Moseley
                                                Justice

Date Submitted:        January 2, 2009
Date Decided:          January 9, 2009

Do Not Publish




       2
         Since we agree this case presents no reversible error, we also, in accordance with Anders,
grant counsel's request to withdraw from further representation of Alexander in this case. No
substitute counsel will be appointed. Should Alexander wish to seek further review of this case by
the Texas Court of Criminal Appeals, Alexander must either retain an attorney to file a petition for
discretionary review or Alexander must file a pro se petition for discretionary review. Any petition
for discretionary review must be filed within thirty days from the date of either this opinion or the
last timely motion for rehearing that was overruled by this Court. See TEX . R. APP . P. 68.2. Any
petition for discretionary review must be filed with this Court, after which it will be forwarded to
the Texas Court of Criminal Appeals along with the rest of the filings in this case. See TEX . R. APP .
P. 68.3. Any petition for discretionary review should comply with the requirements of Rule 68.4 of
the Texas Rules of Appellate Procedure. See TEX . R. APP . P. 68.4.

                                                  3